



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Cooper,







2006 
          BCCA 40



Date: 20060126





Docket: CA033374

Between:

Regina

Respondent



And

Phillip 
    Thompson Cooper

Appellant














Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Madam Justice Kirkpatrick



Oral Reasons for Judgment







Appellant appearing In Person




K.S. 
          Wikberg


Counsel for the Respondent




Place 
          and Date:


Vancouver, British Columbia




26 January 2006





[1]

ROWLES, J.A.
:  Mr. Cooper has brought a sentence 
    appeal and this morning, after some inquiries were made of him in regard to 
    what was done in the Provincial Court with respect to a conditional sentence, 
    it appeared that he had misunderstood what had occurred.  After it had become 
    clear to him what had occurred, he told the panel that he did not wish to 
    pursue his appeal.

[2]

Accordingly, we are all in agreement that the appeal ought to be dismissed.

[3]

Thank you, Mr. Cooper.

[4]

MACKENZIE, J.A.
:  I agree.

[5]

KIRKPATRICK J.A.
:  I agree.

The Honourable Madam Justice Rowles





Correction:
15 February 2006



In the reasons for judgment dated January 
    26, 2006
, the following change 
    should be noted:



The date located at the bottom of the front 
    page should read as follows:




26 
          January 2006











